Exhibit 10.2
FORM OF
STOCK OPTION AGREEMENT
PURSUANT TO THE
CONEXANT HOLDINGS, INC. 2011 INCENTIVE COMPENSATION PLAN
* * * * *
Participant: __________
Grant Date: __________
Vesting Commencement Date will be Grant Date unless specified
Per Share Exercise Price — Tranche I: __________
Number of Shares subject to the Tranche I Option: __________
Per Share Exercise Price — Tranche II: __________
Number of Shares subject to the Tranche II Option: __________
Per Share Exercise Price — Tranche III: __________
Number of Shares subject to the Tranche III Option: __________
* * * * *
     THIS STOCK OPTION AGREEMENT (this “Agreement”), dated as of the Grant Date
specified above, is entered into by and between Conexant Holdings, Inc., a
Delaware corporation (the “Company”), and the Participant specified above,
pursuant to the Conexant Holdings, Inc. 2011 Incentive Compensation Plan, as in
effect and as amended from time to time (the “Plan”), which is administered by
the Committee; and
          WHEREAS, it has been determined under the Plan that it would be in the
best interests of the Company to grant the non-qualified stock options provided
for herein to the Participant.
          NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
          1. Incorporation By Reference; Plan Document Receipt. This Agreement
is subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the award
provided hereunder), all of which terms and

 



--------------------------------------------------------------------------------



 



provisions are made a part of and incorporated in this Agreement as if they were
each expressly set forth herein. Any capitalized term not defined in this
Agreement shall have the same meaning as is ascribed thereto in the Plan. The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content. In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall control. No part of the Option granted
hereby is intended to qualify as an “incentive stock option” under Section 422
of the Code.
          2. Grant of Tranche I Option. The Company hereby grants to the
Participant, as of the Grant Date specified above, a non-qualified stock option
(this “Tranche I Option”) to acquire from the Company at the Per Share Exercise
Price — Tranche I specified above, the aggregate number of shares of Common
Stock specified above (the “Tranche I Option Shares”). Except as otherwise
provided by the Plan, the Participant agrees and understands that nothing
contained in this Agreement provides, or is intended to provide, the Participant
with any protection against potential future dilution of the Participant’s
interest in the Company for any reason. The Participant shall have no rights as
a stockholder with respect to any shares of Common Stock covered by this Tranche
I Option unless and until the Participant has become the holder of record of the
shares, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such shares, except as
otherwise specifically provided for in the Plan or this Agreement.
          3. Grant of Tranche II Option. The Company hereby grants to the
Participant, as of the Grant Date specified above, a non-qualified stock option
(this “Tranche II Option”) to acquire from the Company at the Per Share Exercise
Price — Tranche II specified above, the aggregate number of shares of Common
Stock specified above (the “Tranche II Option Shares”). Except as otherwise
provided by the Plan, the Participant agrees and understands that nothing
contained in this Agreement provides, or is intended to provide, the Participant
with any protection against potential future dilution of the Participant’s
interest in the Company for any reason. The Participant shall have no rights as
a stockholder with respect to any shares of Common Stock covered by this Tranche
II Option unless and until the Participant has become the holder of record of
the shares, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such shares, except as
otherwise specifically provided for in the Plan or this Agreement.
          4. Grant of Tranche III Option. The Company hereby grants to the
Participant, as of the Grant Date specified above, a non-qualified stock option
(this “Tranche III Option”, and together with the Tranche I Option and Tranche
II Option, the “Options”) to acquire from the Company at the Per Share Exercise
Price — Tranche III specified above, the aggregate number of shares of Common
Stock specified above (the “Tranche III Option Shares”, and together with the
Tranche I Option Shares and Tranche II Option Shares, the “Option Shares”).
Except as otherwise provided by the Plan, the Participant agrees and understands
that nothing contained in this Agreement provides, or is intended to provide,
the Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason. The Participant shall have
no rights as a stockholder with respect to any shares of Common Stock covered by
this Tranche III Option unless and until the Participant has become the holder
of record of the shares, and no adjustments shall be made for dividends in cash
or

2



--------------------------------------------------------------------------------



 



other property, distributions or other rights in respect of any such shares,
except as otherwise specifically provided for in the Plan or this Agreement.
          5. Vesting and Exercise.
          (a) Vesting. The Options subject to this grant shall become vested, on
a tranche-by-tranche basis, pursuant to the schedule set forth in the table
below, provided the Participant is then employed by the Company and/or one of
its Subsidiaries or Affiliates on the applicable vesting date. On each date set
forth below the Options will have vested with respect to the cumulative
percentage of Option Shares of each tranche set forth opposite such date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date:

          Cumulative Percentage Vesting Date   of Option Shares Vested 1st
Anniversary of Vesting Commencement Date   20% of Option Shares of each Tranche
2nd Anniversary of Vesting Commencement Date   40% of Option Shares of each
Tranche 3rd Anniversary of Vesting Commencement Date   60% of Option Shares of
each Tranche 4th Anniversary of Vesting Commencement Date   80% of Option Shares
of each Tranche 5th Anniversary of Vesting Commencement Date   100% of Option
Shares of each Tranche

; provided that if the date of Termination (as defined in the Plan) occurs at
any time after the first anniversary of the Vesting Commencement Date and prior
to the fifth anniversary of the Vesting Commencement Date, the cumulative
percentage of Option Shares to become vested shall be determined on a pro rata
basis according to the number of fiscal quarters elapsed since the prior annual
vesting date. Any portion of the Options granted hereunder that have not vested
as of the date of Termination will automatically expire and be cancelled as of
the date of Termination and may not be exercised under any circumstances.
          (b) Vesting Upon Termination Due to Death or Disability.
Notwithstanding Section 5(a), in the event of Termination due to (i) the
Participant’s death or (ii) the Participant’s Disability, the number of Option
Shares subject to the Options that shall be vested at the time of Termination
will be the number of Option Shares that would have been vested if Participant
was employed on the first vesting date to occur after such Termination.
          (c) Effect of Detrimental Activity. (i) In the event that the
Participant engages in Detrimental Activity prior to any exercise of the Stock
Option (whether vested or unvested), all Stock Options held by the Participant
shall thereupon terminate and expire, (ii) as a condition of the exercise of a
Stock Option, the Participant shall be required to certify (or shall be deemed
to have certified) at the time of exercise in a manner acceptable to the Company
that the Participant is in compliance with the terms and conditions of the Plan
and that the Participant

3



--------------------------------------------------------------------------------



 



has not engaged in, and does not intend to engage in, any Detrimental Activity,
and (iii) in the event that the Participant engages in Detrimental Activity
during period commencing on the date that the Stock Option is exercised or
becomes vested (whichever occurs earlier) until the later of the two-year
anniversary thereof or the termination of the Participant’s employment with the
Company or any of its Subsidiaries, the Company shall be entitled to recover
from the Participant at any time during such period and within the one-year
period thereafter, and the Participant shall pay over to the Company, an amount
equal to any gain realized as a result of the exercise (whether at the time of
exercise or thereafter).
          (d) Expiration. Unless earlier terminated in accordance with the terms
and provisions of the Plan and/or this Agreement, and notwithstanding anything
contained herein to the contrary, all portions of the Options (regardless of
whether vested or not vested) shall expire and shall no longer be exercisable
after the expiration of ten (10) years from the Grant Date. In addition, all
portions of the Options that are not exercised as of the occurrence of a Change
in Control of the Company shall terminate, expire and no longer be exercisable
upon and following the occurrence of a Change in Control of the Company.
          (e) Acceleration Upon Change in Control. In the event of a Change in
Control of the Company where the consideration paid therefor is all cash (and
excluding the cancellation of indebtedness, set-off or other similar deemed
payment), it is contemplated that the Board of Directors of the Company shall
consider the facts and circumstances surrounding such Change in Control
(including without limitation the extent of the passage of time that has elapsed
the Vesting Commencement Date, the desires and goals of the purchaser(s) of the
Company as it relates to employee retention, the return on investment, and other
relevant matters) and shall thereupon determine in its discretion at such time
whether or not to accelerate vesting of all or any portion of the unvested
Options in connection with such Change in Control and/or to establish a
procedure pursuant to which all or any portion of the proceeds of such Change in
Control attributable to unvested Options (if they were to vest) would be made
available upon achievement of vesting criteria following the date of
consummation of such Change of in Control if Participant were to continue in the
employment of the Company following such date.
          6. Termination. Subject to the terms of the Plan and this Agreement,
the Options, to the extent vested at the time of the Participant’s Termination,
shall remain exercisable as follows:
          (a) Termination due to Death or Disability. In the event of the
Participant’s Termination by reason of death or Disability, the vested portion
of the Options shall remain exercisable until the earlier of (i) six months from
the date of such Termination, and (ii) the expiration of the stated term of the
Options pursuant to Section 4 hereof.
          (b) Involuntary Termination Without Cause. In the event of the
Participant’s involuntary Termination by the Company without Cause, the vested
portion of the Options shall remain exercisable until the earlier of (i) thirty
(30) days from the date of such Termination, and (ii) the expiration of the
stated term of the Options pursuant to Section 4 hereof.

4



--------------------------------------------------------------------------------



 



          (c) Voluntary Termination. In the event of the Participant’s voluntary
Termination, the vested portion of the Options shall remain exercisable until
the earlier of (i) seven days from the date of such Termination, and (ii) the
expiration of the stated term of the Options pursuant to Section 4 hereof.
          (d) Termination for Cause. In the event of the Participant’s
Termination by the Company for Cause, all Options granted hereunder (regardless
of whether vested or not vested) shall terminate and expire automatically upon
such Termination except to the extent the Committee provides otherwise in
writing.
          (e) Treatment of Unvested Options upon Termination. Any portion of the
Options that is not vested as of the date of the Participant’s Termination for
any reason shall terminate and expire automatically as of the date of such
Termination.
          7. Method of Exercise and Payment. Subject to Section 9 hereof, to the
extent that the Options have become vested and exercisable with respect to a
number of shares of Common Stock as provided herein, the Options may thereafter
be exercised by the Participant, in whole or in part, at any time or from time
to time prior to the expiration of the Options as provided herein and in
accordance with Sections 6.6(c) and 6.3(d) of the Plan, including, without
limitation, (i) by the delivery of any form of exercise notice as may be
required by the Committee and payment in full of the Per Share Exercise Price
multiplied by the number of shares of Common Stock underlying the portion of the
Options exercised, (ii) by the execution and delivery of a joinder to the
Stockholders Agreement, by and among the Company and its equity holders, dated
as of May 2, 2011, as amended (the “Stockholders Agreement”), and (iii) a
spousal consent in the form attached to the Stockholders Agreement.
          8. Non-transferability. Any Options, Option Shares and rights and
interests with respect thereto, issued under this Agreement and the Plan shall
not be Transferred in any way by the Participant (or any beneficiary(ies) of the
Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution and other than by a Transfer pursuant to
Section 4.2 or 9.1 of the Plan. Notwithstanding the foregoing, the Committee
may, in its sole and absolute discretion, permit the Options to be Transferred
to a Family Member for no value, provided that such Transfer shall only be valid
upon execution of a written instrument in form and substance acceptable to the
Committee in its sole and absolute discretion evidencing such Transfer and the
transferee’s acceptance thereof signed by the Participant and the transferee,
and provided, further, that no Option or Option Share may be subsequently
Transferred otherwise than by will or by the laws of descent and distribution or
to another Family Member (as permitted by the Committee in its sole and absolute
discretion) in accordance with the terms of the Plan and this Agreement, and
shall remain subject to the terms of the Plan and this Agreement. Any attempt to
sell, exchange, Transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way any Options or Option Shares, or the levy of any
execution, attachment or similar legal process upon any Options or Option
Shares, contrary to the terms and provisions of this Agreement and/or the Plan
shall be null and void and without legal force or effect.

5



--------------------------------------------------------------------------------



 



          9. Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
          10. Withholding of Tax. The Company shall have the power and the right
to deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole and absolute discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law,
rule or regulation with respect to the Options and, if the Participant fails to
do so, the Company may otherwise refuse to issue or transfer any shares of
Common Stock otherwise required to be issued pursuant to this Agreement. Any
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable upon exercise of the Options.
          11. Entire Agreement; Amendment. This Agreement, together with the
Plan, contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter. The rights and obligations of the Participant contained
herein and with respect to the Options shall be subject to the provisions of the
Plan and the Stockholders Agreement, including, but not limited to, in
connection with a Change in Control, Section 4.2 Event, Merger Event or Other
Extraordinary Event. The Committee shall have the right, in its sole and
absolute discretion, to modify or amend this Agreement from time to time in
accordance with and as provided in the Plan. This Agreement may also be modified
or amended by a writing signed by both the Company and the Participant. The
Company shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.
          12. Notices. Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Chief Financial Officer of the Company. Any notice
hereunder by the Company shall be given to the Participant in writing and such
notice shall be deemed duly given only upon receipt thereof at such address as
the Participant may have on file with the Company.
          13. No Right to Employment. Any questions as to whether and when there
has been a Termination and the cause of such Termination shall be determined in
the sole and absolute discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its Affiliates to terminate the Participant’s employment or
service at any time, for any reason and with or without cause.
          14. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Option awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

6



--------------------------------------------------------------------------------



 



          15. Compliance with Laws. The issuance of the Options (and the Shares
upon exercise of the Options) pursuant to this Agreement shall be subject to,
and shall comply with, any applicable requirements of any foreign and U.S.
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, the 1934
Act and in each case any respective rules and regulations promulgated
thereunder) and any other law or regulation applicable thereto. The Company
shall not be obligated to issue the Options or any of the Shares pursuant to
this Agreement if any such issuance would violate any such requirements.
          16. Binding Agreement; Assignment. This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign (except as provided
(and to the extent permitted) by Section 7 hereof) any part of this Agreement
without the prior express written consent of the Company.
          17. Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
          18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
          19. Further Assurances. Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.
          20. Severability. The invalidity or unenforceability of any provisions
of this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
          21. Acquired Rights. The Participant acknowledges and agrees that:
(a) the Company may terminate or amend the Plan at any time; (b) the award of
Options made under this Agreement is completely independent of any other award
or grant and is made at the sole and absolute discretion of the Company; (c) no
past grants or awards (including, without limitation, the Options awarded
hereunder) give the Participant any right to any grants or awards in the future
whatsoever; and (d) any benefits granted under this Agreement are not part of
the Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.
* * * * *
[Remainder of Page Intentionally Left Blank]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

            CONEXANT HOLDINGS, INC.
      By:           Name:           Title:      

              PARTICIPANT
              Name:        

